The Chancellor.
The testimony is so volumnious that I shall not attempt to give a statement of it in detail.
The pleadings and evidence shew, satisfactorily, that Cook’s mind was greatly impaired; that Cole’s position in reference to him was such as to subject him to an undue influence and control over him by Cole ; and that the consideration to be given by Cole for the property transferred to him by the agreement was greatly inadequate. These three considerations united are sufficient to set aside the agreement.
Decree for complainants.